 USDC IN/ND case 3:21-cv-00074-JD-MGG document 6 filed 03/04/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 AARION GREENWOOD,

               Plaintiff,

                      v.                            CAUSE NO. 3:21-CV-74-JD-MGG

 A. BANKS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Aarion Greenwood, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint to determine whether it states a claim for relief. The court must bear in

mind that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citation omitted).

       Mr. Greenwood is incarcerated at Miami Correctional Facility. According to the

complaint and attachments, on July 8, 2020, inmates set a fire in another area of the

prison. Mr. Greenwood claims he woke up around 7:00 a.m. to the strong smell of

smoke. His cell did not have an intercom, but he kicked the door and repeatedly yelled,

“Get me out of here.” He claims Sergeant A. Banks and Officer Butler (first name

unknown) were working that day, but they did not respond to his calls. The fire was

put out after about 30 minutes. At that time, Mr. Greenwood was experiencing chest

pain, dizziness, burning to his eyes, and other symptoms. He told Sergeant Banks that

he needed to go to the medical unit, but the sergeant allegedly responded, “that’s not

his problem he’s not a doctor or nurse.” Mr. Greenwood put in a written request for
 USDC IN/ND case 3:21-cv-00074-JD-MGG document 6 filed 03/04/21 page 2 of 5



medical care, and it can be discerned from attachments that he was eventually seen by

medical staff. He later filed a grievance over this incident, and the grievance officer

contacted Captain M. Morson, who stated that the fire was addressed as quickly as

possible, and that because the fire was in another area of the prison, Mr. Greenwood’s

unit was not evacuated. Based on these events, Mr. Greenwood sues Sergeant Banks,

Officer Butler, and Captain Morson, seeking money damages and other relief.

       Mr. Greenwood alleges that his constitutional rights were violated when he was

exposed to smoke from the fire. Prison officials who “expose a prisoner to a substantial

risk of a serious physical injury violate his Eighth Amendment rights.” Smith v. Peters,

631 F.3d 418, 421 (7th Cir. 2011). However, “negligence, gross negligence, or even

recklessness as the term is used in tort cases is not enough” to support an Eighth

Amendment claim. Hildreth v. Butler, 960 F.3d 420, 425–26 (7th Cir. 2020). Rather, the

defendant’s “state of mind must rise to the level of deliberate indifference.” Id.

“[C]onduct is deliberately indifferent when the official has acted in an intentional or

criminally reckless manner, i.e., the defendant must have known that the plaintiff was

at serious risk of being harmed and decided not to do anything to prevent that harm

from occurring even though he could have easily done so.” Board v. Farnham, 394 F.3d

469, 478 (7th Cir. 2005).

       It is apparent from the complaint that the defendants did not cause the fire, and

there is no factual content from which it can be plausibly inferred that they simply

stood by and did nothing when the fire broke out. Rather, Mr. Greenwood alleges that

the defendants were “trying to get the fire under control,” and that they ultimately did
                                             2
 USDC IN/ND case 3:21-cv-00074-JD-MGG document 6 filed 03/04/21 page 3 of 5



so. He believes his unit should have been evacuated immediately, but it is apparent

from the complaint that the fire occurred in another area of the prison. The court cannot

plausibly infer deliberate indifference to Mr. Greenwood’s safety solely because the

defendants chose to focus on putting out the fire, or assisting inmates in the area where

the fire occurred, rather than immediately evacuating the entire prison. Indeed, letting

all the prisoners out of their cells posed its own set of safety risks, and the court must

afford “deference to prison officials’ decisions when . . . maintaining order in a volatile

environment.” Holleman v. Zatecky, 951 F.3d 873, 880 (7th Cir. 2020). No doubt this

incident was distressing for Mr. Greenwood, but he has not alleged a plausible Eighth

Amendment claim. 1 Hildreth, 960 F.3d at 425–26.

        Mr. Greenwood also asserts that prison policies were violated, including that he

was housed in a cell without an intercom, and that the prison should have conducted

fire drills in accordance with local fire codes. Even if he is correct, the violation of prison

policy or other state law does not give rise to a federal constitutional claim. Wozniak v.

Adesida, 932 F.3d 1008, 1011 (7th Cir. 2019) (“[A] constitutional suit is not a way to

enforce state law through the back door.”); Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir.

2003) (observing that “42 U.S.C. § 1983 protects plaintiffs from constitutional violations,

not violations of state laws or . . . departmental regulations”).




        1 The court notes additionally that Captain Morson’s only alleged involvement occurred in
connection with the investigation of Mr. Greenwood’s grievance. Mr. Greenwood does not allege, nor is it
otherwise apparent from the complaint, that Captain Morson was even present during the fire. He cannot
be held liable for the misdeeds of other prison staff simply because he holds a supervisory position. Burks
v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009); George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007).
                                                    3
 USDC IN/ND case 3:21-cv-00074-JD-MGG document 6 filed 03/04/21 page 4 of 5



       The complaint can also be read to allege a claim for the denial of medical care.

Under the Eighth Amendment, prisoners are entitled to adequate medical care. To

establish such a claim, a prisoner must satisfy both an objective and subjective

component by showing: (1) his medical need was objectively serious; and (2) the

defendant acted with deliberate indifference to that medical need. Farmer v. Brennan,

511 U.S. 825, 834 (1994). A medical need is “serious” if it is one that a physician has

diagnosed as mandating treatment, or one that is so obvious that even a lay person

would recognize the need for medical attention. Greeno v. Daley, 414 F.3d 645, 653 (7th

Cir. 2005). “[I]nexplicable delay in responding to an inmate’s serious medical condition

can reflect deliberate indifference,” particularly where “that delay exacerbates an

inmate’s medical condition or unnecessarily prolongs suffering.” Goodloe v. Sood, 947

F.3d 1026, 1031 (7th Cir. 2020) (citations and internal quotation marks omitted).

       Giving Mr. Greenwood the inferences to which he is entitled at this stage, he has

alleged a plausible Eighth Amendment claim against Sergeant Banks. Specifically, he

alleges that he was having chest pain, dizziness, burning in his eyes, and difficulty

breathing after being exposed to the smoke. He told Sergeant Banks that he needed to

go to the medical unit, but the sergeant allegedly brushed off his concerns and told him

it was not “his problem.” He will be permitted to proceed on this claim.

       For these reasons, the court:

       (1) GRANTS the plaintiff leave to proceed against Sergeant A. Banks in his

personal capacity on a claim for monetary damages under the Eighth Amendment for

denying him medical care following a fire in the prison on or about July 8, 2020;
                                             4
 USDC IN/ND case 3:21-cv-00074-JD-MGG document 6 filed 03/04/21 page 5 of 5



       (2) DISMISSES all other claims;

       (3) DISMISSES Mrs. Butler and Captain M. Morson as defendants;

       (4) DIRECTS, the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Sergeant A. Banks, and to send him

a copy of this order and the complaint pursuant to 28 U.S.C. § 1915(d);

      (5) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service, to the extent this information is available;

      (6) ORDERS Sergeant A. Banks to respond, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has

been granted leave to proceed in this order.

       SO ORDERED on March 4, 2021.

                                                   s/ JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               5
